Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 10/6/2022, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Response to Arguments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention  It’s unclear what the difference is between “a metal surface pre-functionalized using,” as presently claimed, as opposed to “a metal surface functionalized using.” The application does not teach what “pre-functionalized” is in relation to, and how “pre” in “pre-functionalized” limits the claim.    
Applicant argues that the differences between "pre-functionalized and "functionalized” within the meaning of applicant’s invention would be apparent to the person of ordinary skill in the art, considering the claim language in view of the as-filed specification, that the pre-functionalization corresponds to the addition of the "monolayer formed by a matrix of molecules M of formula (l)," and that the functionalization corresponds to the addition of the L­ PEG molecule or PEG-F molecule or another biomolecule, as recited in the claim. 
Applicant’s arguments have been fully considered but are not found persuasive.  The phrase “further functionalized” later in claim 1 implies that a functionalization has already occurred in the claim, but no functionalization has occurred in the claim, only a disclosure of metal surface pre-functionalized with a self-assembled protective monolayer.   The examiner maintains that it’s unclear what the difference is between “a metal surface pre-functionalized using,” as presently claimed, as opposed to “a metal surface functionalized using.” The application does not teach what “pre-functionalized” is in relation to, and how “pre” in “pre-functionalized” limits the claim.    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160243254 to Artzi (IDS filed 12/10/2021).  Artzi discloses theranostic nanoprobes comprising gold nanoparticles functionalized with a monolayer of thio-PEG-OH, corresponding to applicant’s formula (1) (a nanoparticle comprising a metal surface pre-functionalized using a self-assembled protective monolayer formed by a matrix of molecules); HS-C2H4-CONH-PEG-O-C3H6-COOH (3500 Da), corresponding to applicant’s formula (7) SHCH2CH2(CH2CH2O)qOqO--F, where F is C3H6-COOH and q is 41; and a thiol-DNA-hairpin (a biomolecule comprising a thiol function), corresponding to the thiolated molecule of instant claim 3 (abstract; paragraphs 9-13; 44-71, and 112).  The PEG spacer imparts  stability to the theranostic nanoprobes, ensures facile functionalization of the gold nanoparticle with the DNA-hairpins, anchors, including DNA-oligonucleotides, and ensures a desirable distribution of DNA-hairpins on the surfaces of the gold nanoparticles (paragraph 446)  The gold nanoparticles are functionalized with an amount of spacer molecules sufficient to cover from about 5% to about 50% of the surface area of the gold nanoparticles (paragraph 65). In another embodiment, the gold nanoparticles are functionalized with an amount of spacer molecules sufficient to cover from about 10% to about 50% of the surface area of the gold nanoparticles (a covareage rate of between 1.5% and 99%; a coverage rate of at least 1%; a coverage rate which is at least 10%). In a further embodiment, the gold nanoparticles are functionalized with an amount of spacer molecules sufficient to cover from about 20% to about 40% of the surface area of the gold nanoparticles (a coverage rate of between 1.5% and 99%; a coverage rate of at least 1%; a coverage rate which is at least 10%). (paragraph 64). In a particular embodiment, the gold nanoparticles are functionalized with an amount of spacer molecules sufficient to cover about 30% of the surface area of the gold nanoparticles (a coverage rate of between 1.5% and 99%; a coverage rate of at least 1%; a coverage rate which is at least 10%). (paragraph 64). The gold nanoparticles of the theranostic nanoprobes provided herein may be selected from those that are commercially available, or made by techniques known in the art, such as the citrate reduction method (paragraph 44).  It is well-known, for example, that a thiol functional group can undergo an exchange with a citrate group on the surface of a gold nanoparticle (paragraph 44).   The gold nanoparticles, in some embodiments, include citrate groups on their surfaces, and these citrate groups may be contacted with a thiol-DNA-hairpin to bond a thio-DNA-hairpin to the surface of a gold nanoparticle. In one embodiment, DNA-hairpin includes a thio-DNA hairpin (paragraph 53).  The spacer (linker), in embodiments, comprises polyethylene glycol (PEG) and a functional group capable of covalently bonding the linker to a gold nanoparticle. Such a spacer is referred to herein as a "PEG spacer." (paragraph 64).  A PEG linker may include a thiol group that reacts with a citrate group on the surface of a gold nanoparticle in order to bond a thio-PEG spacer to the surface of the gold nanoparticle (paragraph 64).  A variety of functional group anchors are envisioned, which correspond to applicant’s F (paragraphs 66-70).  The anchor may be a thiol-DNA-oligonucleotide (a biomolecule comprising a thiol function). 
Artzi fails to teach instant n is equal to or greater than 3 and equal to or less than 11, and further fails to teach that instant m is equal to or greater than 1 and equal to or less than 12. 
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to optimize the number of PEG units in the linker of Artzi to improve the nanoparticle for theranostic nanoproble applications in cancer multidrug resistance.  In this way, one would find n is i is equal to or greater than 3 and equal to or less than 11, and further fails to teach that instant m is equal to or greater than 1 and equal to or less than 12 through routine experimentation.  “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.
Applicant argues that as Artzi does not teach the number of CH2 and the number of ethylene glycol recited in claim 1, that claim 1 could not have been obvious to one having ordinary skill in the art considering Artzi at the time the invention of claim 1 was made.
Applicant’s arguments have been fully considered but are not found persuasive.  A prima facie case of obviousness is proper when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In rePayne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In rePapesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).  MPEP 2144.09, I.  This is the same case here.   As in the present invention, Artzi discloses theranostic nanoprobes comprising gold nanoparticles functionalized with a monolayer of thio-PEG-OH, corresponding to applicant’s formula (1) (a nanoparticle comprising a metal surface pre-functionalized using a self-assembled protective monolayer formed by a matrix of molecules); HS-C2H4-CONH-PEG-O-C3H6-COOH (3500 Da), corresponding to applicant’s formula (7) SHCH2CH2(CH2CH2O)qOqO--F, where F is C3H6-COOH and q is 41; and a thiol-DNA-hairpin (a biomolecule comprising a thiol function), corresponding to the thiolated molecule of instant claim 3 (abstract; paragraphs 9-13; 44-71, and 112).  The PEG spacer imparts  stability to the theranostic nanoprobes, ensures facile functionalization of the gold nanoparticle with the DNA-hairpins, anchors, including DNA-oligonucleotides, and ensures a desirable distribution of DNA-hairpins on the surfaces of the gold nanoparticles (paragraph 446).  It would have been obvious to optimize the number of PEG units in the linker of Artzi to improve the nanoparticle for theranostic nanoprobe applications in cancer multidrug resistance.  In this way, one would find n is i is equal to or greater than 3 and equal to or less than 11, and further fails to teach that instant m is equal to or greater than 1 and equal to or less than 12 through routine experimentation.   Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In reWilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In reMay, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).  MPEP 2144.09, II.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        



October 17, 2022